Citation Nr: 0925528	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946 with additional service in the National Guard.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2008, the Board remanded the claim for the issuance of 
a statement of the case, and it is now before the Board for 
adjudication. 

The appellant seeks benefits as the Veteran's surviving 
spouse.  

The appellant testified before the Board sitting at the RO in 
February 2007 and in April 2009.  Transcripts of the hearings 
are associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran died in March 2002.  The cause of death listed on 
the death certificate was metastatic lung cancer.  

In April 1995, the Veteran was diagnosed with adenocarcinoma 
of the prostate and underwent a radical retropubic 
prostatectomy.  Imaging studies obtained at that time showed 
no metastasis to the lymph system or bones.  

At the April 2009 Board hearing, the appellant stated that 
the Veteran returned to a VA clinic at least every six months 
for follow-up testing and examination.  The only VA treatment 
record in the claims file between April 1995 and August 2001 
is a single report of a chest X-ray in January 1998.  

In August 2001, the Veteran sought treatment for worsening 
pain in the left side of the rib cage.  Records have been 
obtained for subsequent VA and private medical care and 
showed investigation, diagnoses, and treatment for cancer 
metastasis to the lungs and other organs.  

The appellant contends that entitlement to Dependency and 
Indemnity Compensation is warranted under 38 U.S.C.A. § 1151 
because VA medical providers failed to timely diagnose and 
properly treat the Veteran's lung cancer that was the primary 
cause of death.  See 38 C.F.R. § 3.361 (c)(2) (2008).     

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

In this case, all records of the Veteran's VA treatment from 
the date of his prostatectomy until the time of death are 
necessary to decide the claim.  



Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical 
care provided to the Veteran from April 
1995 through March 2002.  Associate any 
records received with the claims file.  

2.  Then, after performing any additional 
development deemed necessary, 
readjudicate the claim for DIC under 
38 U.S.C.A. § 1151.   If the decision 
remains adverse to the appellant, provide 
the appellant and her representative with 
a supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


			
                 K. OSBORNE                                             
M. R. VAVRINA
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
__________________________________________
                                                         S. 
S. TOTH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




